Citation Nr: 1214718	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to PTSD.

3.  Entitlement to service connection for cardiovascular disease, including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing has been associated with the claims file.

The Board recognizes that the Veteran is in receipt of TDIU (100% rating).  Therefore, it is unclear even if these claims were granted if the Veteran would receive additional VA compensation.  However, the Veteran requested that these claims be addressed.  The Board will do so. 


FINDINGS OF FACT

1.  The Veteran's PTSD, first diagnosed after service, does not result from a verified in-service stressor.

2.  Hypertension did not have onset during or within one year of separation from service and is not otherwise related to service.

3.  The Veteran's cardiovascular disease did not have onset during or within one year of separation from service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for cardiovascular disease have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

In this case, service treatment records (STRs) do not show treatment of PTSD, other acquired psychiatric disorders, hypertension, or cardiovascular disease during service.  The separation examination, dated April 1986 shows no indication of psychiatric or heart related disabilities.  Treatment records do not show the onset of acquired psychiatric disabilities, hypertension, or cardiovascular disease within one year of separation from service, providing evidence against these claims.

In his PTSD stressor statements, the Veteran indicated that he was exposed to the elements, oil fires, combat zones, sleep depression, and dust while serving in Saudi Arabia and Kuwait in 1991.  He said all of these factors caused his PTSD.  A Gulf War examination, dated October 1994, showed a diagnosis of intermittent hypomanic disorder and bipolar disorder.  In October 2008, during his hearing before a Decision Review Officer (DRO), he claimed to have served in the Gulf War and explained his duties in Kuwait.  He also stated that he was sent to Beirut to help clean up after the bombing in 1983 and prior to that, provided support in Vietnam.  His wife testified that she was with the Veteran during his reserve duties and active duty.

Contrary to his recent assertions of serving in Kuwait and Saudi Arabia, personnel records show that he served from June 1972 to October 1986, prior to the onset of the first Gulf War.  Records also fail to show that he was stationed in Beirut or Vietnam during his period of active service and his separation document, DD Form 214, fails to show that he received any medals associated with Vietnam or combat.  

More importantly, personnel records fail to show that he served any period with the National Guard or Reserves.  Notably, personnel records show foreign and sea service; however, his itemized record does not indicate that he was stationed in an area that would subject him to situations that would trigger fear of hostile military or terrorist activity.

In addition, contrary to the Veteran's recent assertions, the Board notes that he testified in August 1995 that he separated from service in 1986.  He did not report to service in the Middle East or periods of service with the Reserves or National Guard.  Further, in February 1999, his wife testified before the Board that he spent 14 years in service.  She did not indicate additional periods of service after his October 1986 separation from service.  

Based upon the Veteran's and his wife's conflicting statements, the Board finds that they are not credible historians.  Therefore, the Board finds that the statements have no probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

It is important for the Veteran to understand that such factual findings undermine all of his claims before VA.

The Board also considered the Veteran's allegation of working with dead soldiers, preparing them for burial and transport.  Notably, personnel records do not support his allegation of providing such services; regardless, while possibly a disturbing duty, the Board cannot find that such duties subjected him to situations that would have triggered fear of hostile military or terrorist activity.

In June 2007, the RO made a formal finding that the evidence provided by the Veteran was insufficient to verify stressors in connection with the PTSD claim.  Further, based upon the conflicting statements from the Veteran and his wife, without additional proof of stressors, the Board finds that additional attempts to verify his stressors would be futile.  The Veteran's statement regarding his stressors are vague highly generalized (for example, being exposed to a dust storm).

Briefly, the Board notes that the Veteran's private provider, A.L. LCSW, sent letters to VA in 2007, 2008, and 2009 indicating that she had been treating the Veteran's PTSD since 2006.  She did not note the Veteran's alleged stressors, but said that the Veteran served in the military for several decades including participation in direct combat.  

As noted above, the Veteran's personnel records fail to show that he was stationed in a combat zone or otherwise engaged in combat.  Therefore, the Board finds the private provider's opinion regarding the diagnosis and etiology of the Veteran's PTSD of no probative value.  She is simply basing her finding of PTSD on highly incorrect facts, undermining all statements about the Veteran. 

Consequently, the Board finds that without a verified stressor and without evidence that he was stationed in an area that subjected him to situations that would have triggered fear of hostile military or terrorist activity, service connection for PTSD cannot be granted.  The evidence not only does not support this claim, it provides highly probative evidence against the claim, outweighing the Veteran's contentions. 

Other than PTSD, treatment records dated during the pendency of the Veteran's claim indicate that he suffers depression and depression vs. bipolar disorder 2, mixed.  However, none of the competent and credible evidence suggests that any of the acquired psychiatric disabilities had onset during or as a result of service or a service-connected disability.  The post-service treatment records would provide evidence against such a finding, indicating a problem that began years after service.  

Regarding his hypertension and cardiovascular disease, the Veteran claims service connection as secondary to his PTSD.  Since service connection for PTSD has been denied herein, service connection for his heart related disabilities must be denied on a secondary basis.  Further, since neither heart related disability had onset during or within one year of separation from service, and since treatment records dated subsequent to service fail to show any relationship between the disabilities and service, service connection for hypertension and cardiovascular disease must also be denied on a direct basis.

In summary, the Veteran does not have a diagnosis of PTSD based upon verified stressors or participation in combat.  Evidence also fails to show that he was stationed in an area that subjected him to situations that would have triggered fear of hostile military or terrorist activity.  Therefore, service connection for PTSD cannot be granted.  In addition, depression and depression vs. bipolar disorder have not been shown to be related to service or a service connected disability.  Finally, his hypertension and cardiovascular disease did not have onset during or within one year of separation from service and are not otherwise related to service or a service-connected disability.  Therefore, service-connection for an acquired psychiatric disability, hypertension and cardiovascular disease must be denied.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in July and December 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim  and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted copies of records and personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the claim seeking service connection for an acquired psychiatric disability because the competent and credible evidence fails to show a diagnosis based upon verified stressors.  Because of the factual finding of the Board, a VA medical opinion cannot provide a basis to grant this claim.  

An examination was not provided for the hypertension and cardiovascular disease claims because the evidence fails to show that either condition had onset during or within one year of service or are in any way related to service or a service connected disability.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for hypertension is denied.

Service connection for cardiovascular disease is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


